DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/434,824 for a HEIGHT-ADJUSTABLE DISPLAY DEVICE, filed on 6/7/2019.  Claims 1-20 are pending.  
Election/Restrictions
Applicant's election with traverse of Species A (Figs. 1-17) in the reply filed on 2/22/2021 is acknowledged.  The traversal is on the ground(s) that the device of Species A and B have the same structure and perform the same function.  This is found persuasive and the requirement is WITHDRAWN.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the vertical elevation" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung (U.S. Pat. 9,993,071).
Regarding claim 1, Hung teaches a height-adjustable device support comprising: a lift portion, the lift portion including a carriage (4) adapted to be supported from a support surface (tabletop 91) at a stationary vertical elevation with respect to the support surface; a column (13) attached to the carriage, the column having a height; at least one display support assembly (63) attached to the column; and a release mechanism (8, as shown in Fig. 26, second embodiment is identical to the first embodiment; col. 7, lines 51-53) having an actuated state (Fig. 30) and an unactuated state (Fig. 29), wherein when the release mechanism is in its unactuated state the height of the column is not adjustable with respect to the stationary vertical elevation of the carriage, and wherein when the release mechanism is in its actuated state at least a portion of the height of the column is adjustable with respect to the stationary vertical elevation of the carriage.



[AltContent: textbox (column)]

    PNG
    media_image1.png
    623
    799
    media_image1.png
    Greyscale
[AltContent: textbox (carriage)][AltContent: arrow][AltContent: textbox (display support assembly)][AltContent: arrow][AltContent: arrow]

	Regarding claim 7, Hung teaches the support of claim 1, further comprising at least one spring (22) attached between the carriage and the column, the at least one spring adapted to counteract the mass of an object that is attached to the at least one display support assembly.
Regarding claim 8, Hung teaches the support of claim 1, wherein the release mechanism is at least partially located within a handle assembly (8 is a handle assembly) that is located at one end of the height of the column (when moved to an end of the column).

Regarding claim 10, Hung teaches the support of claim 1, further comprising an arm portion (61, 62) attached to the carriage, the arm portion adapted to support the lift portion from the support surface.
Regarding claim 11, Hung teaches the support of claim 10, wherein the arm portion is not vertically height-adjustable.
Regarding claim 12, Hung teaches the support of claim 11, wherein the arm portion includes at least one generally-vertical axis of rotation.
Regarding claim 13, Hung teaches the support of claim 1, further comprising a worksurface (65) attached to the column, wherein a distance between the worksurface and the at least one display support assembly along the height of the column is adjustable.
Regarding claim 14, Hung teaches a height-adjustable device support comprising: a carriage (4), the carriage being attachable to a support surface at a stationary vertical elevation with respect to the support surface; a column (13) that is slidably attached to the carriage, the column having a height; a brake block (72) fixedly attached to the carriage and located at least partially within the column; a brake cam (714) located at least partially within the column; and a release mechanism (8) having an actuated state (Fig. 30) and an unactuated state (closed), wherein when the release mechanism is in its unactuated state (Fig. 29) the brake cam applies pressure against the brake block in a quantity sufficient such that the height of the column is not adjustable with respect to the stationary vertical elevation of the carriage, and wherein when the release mechanism is in its actuated state the brake cam applies reduced or zero pressure against the brake block, such that at least a portion of the height of the column is adjustable with respect to the stationary vertical elevation of the carriage.

Regarding claim 16, Hung teaches the support of claim 14, further comprising at least one display support assembly (63) attached to the column.
Regarding claim 17, Hung teaches the support of claim 16, wherein the at least one display support assembly is height-adjustable along the height of the column.
Regarding claim 18, Hung teaches the support of claim 14, further comprising an arm portion (61, 62; second embodiment is identical to the first embodiment; col. 7, lines 51-53) attached to the carriage, the arm portion adapted to support the lift portion from the support surface.
Regarding claim 19, Hung teaches the support of claim 18, wherein the arm portion is not height-adjustable.
Regarding claim 20, as best understood, Hung teaches a height-adjustable device support (see figure above) comprising: an arm portion (61, 62), the arm portion having a first end and a second end located opposite the first end, wherein the vertical elevation between the first end and the second end is fixed; and a lift portion, the lift portion including a carriage (4) that is fixedly attached to the second end of the arm portion at a stationary vertical elevation with respect to the first end of the arm portion; a column (13) attached to the carriage, the column having a height; at least one display support assembly (63) attached to the column; and a release mechanism (8, as shown in Fig. 26, second embodiment is identical to the first embodiment; col. 7, lines 51-53) having an actuated state (Fig. 30) and an unactuated state (closed), wherein when the release mechanism is in its unactuated state (Fig. 29) the height of the column is not adjustable with respect to the stationary vertical elevation of the carriage, and wherein when the release mechanism is in its actuated state at least a portion of the height of the column is adjustable with respect to the stationary vertical elevation of the carriage.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub 2011/0108698.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 26, 2021